Title: To Thomas Jefferson from Henry Moore, 19 March 1804
From: Moore, Henry
To: Jefferson, Thomas


          
            Sir,
            Alexandria 19th. March 1804
          
          A Report has been in circulation here for several days; that you mean shortly to remove from office the Collector of this Port Colo. Charles Simms; should such a step take place, permit me to recommend to you as a proper person for that office, an old War Worn officer resident in this place who was at the Battles of German Town, Brandy Wine and all the other hard fought Battles, and received in the most pointed Terms, marks of the highest approbation from our departed Fellow Citizen George Washington—in one day he received three severe Wounds, the effects of one thro’ his Body he very often feels at this distance of time—He has never received any compensation for his services in any way, and now only holds the office of Notary Public for this place which barely produces enough to provide his large Family with the common necessaries—he is now in the Decline of Life being fifty Six years old; and has a just claim upon his Country for some compensation.—He has every qualification for such an office—and would by no means accept of the appointment unless the present Holder of the office should be previously removed, not wishing to deprive any Man of his office—He knows nothing of this application—such is his Turn of mind, he would rather starve than make Interest for any office. The Present Holder of it, has a Handsome Fortune, and his Children are every day, spending in Extravagance that which if properly applied would contribute to the comfort and happiness of four times as many persons—I request you not to communicate this to any person but weigh it well, and act as you may judge right and proper—
          Accept I pray, assurances of the high respect and consideration with which I subscribe myself Your Obt. Servt.
          
            Henry Moore 
          
          
            The person alluded to is Cleon Moore, who is personally known to you, and I can venture to say he would be more approved of than any person in this place. Excuse bad Writing—My wrist is sprained—Pardon the liberty I have taken in addressing you so often
          
        